DETAILED ACTION
This Office Action is in response to Amendment filed June 7, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Due to the request by the attorney for further explanations of the communication mailed June 30, 2022, this communication has been prepared.  Therefore, the communication mailed June 30, 2022 is vacated, and is replaced with this communication.

Amended claims 1, 5-10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: (a) Applicants originally claimed “A semiconductor-superconductor hybrid device”, and the Examiner questioned how the originally disclosed and claimed “semiconductor-superconductor hybrid device” having at most one electrode, which is a gate electrode, can function as a device, (b) as Applicants acknowledged on page 8 of the REMARKS filed June 7, 2022, Applicants amended the preamble from “A semiconductor-superconductor hybrid device” to “A semiconductor-superconductor structure” to obviate the 35 USC 112(b) rejection with regard to how the claimed “semiconductor-superconductor device” functions as a “device” when there is only one electrode that is a gate electrode, and (c) therefore, it is clear that Applicants acknowledged that the originally claimed “semiconductor-superconductor hybrid device” is an invention that is distinct from the newly claimed “semiconductor-superconductor structure” since the former has an indefiniteness issue, while arguendo the latter may or may not have an indefiniteness issue as Applicants argued on page 8 of the REMARKS filed June 7, 2022; in other words, when one of the two inventions is indefinite, while the other is not, these two inventions are not the same inventions, and thus are distinct inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 5-10 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Therefore, all of the claims presented in the amendment filed June 7, 2022 are withdrawn from further examination.

	In addition, please refer to the following restriction requirement that was mailed October 29, 2020 that clearly indicated a restriction requirement between “a semiconductor-superconductor hybrid device” and “a method of manufacturing a semiconductor-superconductor hybrid device”, and between “a semiconductor-superconductor hybrid device shown in Fig. 1 of current Application” and “a semiconductor-superconductor hybrid device shown in Fig. 2 of current Application”, none of which is directed to a “semiconductor-superconductor structure” as currently claimed.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a semiconductor-superconductor hybrid device,
classified in class 257, subclass 661 or H01L 39/2964.
II.	Claims 13-18, drawn to a method of manufacturing a semiconductor-
superconductor hybrid device, classified in class 438, subclass 381 or
H01L 28/00.
III.	Claims 19-20, drawn to a method of inducing a topological behavior in a
semiconductor-superconductor hybrid device, classified in class 257,
subclass 663 or H01L 23/66.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method recited in claim 13 can be used to form a semiconductor-superconductor hybrid device where the first and second insulating layer are formed on the same side of the semiconductor layer rather than the first and second insulating layer sandwiching the semiconductor layer as recited in claim 1.  In addition, in the instant case, in claim 13, instead of forming the semiconductor layer on the first insulating layer, and then forming the second insulating layer on the semiconductor layer, the semiconductor-superconductor hybrid device recited in claim 1 can be formed by sandwiching the semiconductor layer by two bulk insulating materials followed by thinning the two bulk insulating materials to form the first and second insulating layer.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the semiconductor-superconductor hybrid device can be employed in electronic or high frequency applications without applying a magnetic field, electrostatic field or both as recited in claim 19.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Should Applicant elect Group I or Group II claims to be examined, Applicant is advised that this application is further restricted because it contains device claims 1-12 and method claims 13-20 directed to the following patentably distinct species of the claimed invention:
(1) An embodiment drawn to the semiconductor-superconductor hybrid device shown in Fig. 1 of current Application and the corresponding method of manufacturing and using.
(2) An embodiment drawn to the semiconductor-superconductor hybrid device shown in Fig. 2 of current Application and the corresponding method of manufacturing and using.

The species are independent or distinct because they are directed to different configurations of the semiconductor-superconductor hybrid devices having distinct arrangements of component layers.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected inventions and species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 1, 2022